Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14 and 16-23 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach “wherein all the elements of the measuring assembly (1), which are sealed from one another by a respective seal (10), are configured for axial displacement in relation to one another, by screw connections (20), such that the respective seal (10) is compressible in at least one of an axial or radial direction by axial loading.” Though seals are known in the art in fluid measuring devices, such as seals 6 and 6a that are an inner and outer seal axially offset and show particular limitations of the claims, in US20150346136 (herein Kato), it would not be obvious to combine Kato with the electrode structure taught by Fiering.
Regarding claim 13 and dependents thereof, the prior art does not teach “wherein the inner electrode (2) comprises a moveable end (17), the insulating element (4) comprises a first insulating element (4) and the moveable 5Applicant: Testo SE & Co. KGaA Application No.: 16/605,996 end is supported in a second insulating element (18), and the shielding electrode (5).” US 20170292902 to Bardapurkar et al teaches concentric telescoped insulated shafts are provided as conductors for the electrodes in [0021] but still does not teach the claimed limitations of the present invention.
 Kato teaches a movable end that moves in a telescoping fashion rather than screwing, but it would not be obvious to combine Kato with the electrode structure taught by Fiering.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.